United States Court of Appeals
                      For the First Circuit


No. 21-1757

                      IDC PROPERTIES, INC.,

                      Plaintiff, Appellant,

                                v.

                 CHICAGO TITLE INSURANCE COMPANY,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this court, issued on July 21, 2022, is amended
as follows:

     On page 13, line 8; page 19, line 20; and page 24, line 12,
please replace the word "defendants" with "defendant."